Land, J.,
dissenting. The distinguishing fact of this case is, that the defendant was not the creditor of the plaintiff’s vendor at the date of the sale to him, evidenced by a notarial act, and duly recorded — but became so several month’s afterwards.
The principal question in this case is, whether or not the future creditor of the vendor can treat the sale as a nullity, on the grounds of simulation and fraud, and seize the property conveyed under the execution issued on his judgment as the property of the vendor.
In the case of Hesser v. Black, 5 N. S. p. 96, Judge Porter says :
“ The proof adduced, shows, however, that the plaintiff in execution, did not become creditor until years after the date of this conveyance from the plaintiff’s father, which is alleged to be fraudulent. Under such circumstances, our law only gave an action, when it was proved that at the time of alienation the party alienating had the intention to defraud the future creditor.
The amendments lately made to the Civil Code, contain a positive provision, that creditors cannot annul a contract made before the time their debt accrues. O. C. 1988.”
In the case of Henry v. Hyde, which was the case of a future creditor who had made a seizure under a fi. fa., Judge Martin says :
“ In Richards v. Wallace et al., vol. 3, 338, we hold, that if the sale to the plaintiff was fraudulent, suit should have been brought to set it aside. The sale could not be treated by the defendants as a nullity, and the property sold as if no alienation had taken place.” 5 N. S. 634.
In the case of Morgan v. Davis, Judge Porter says :
“ If we consider the transaction in the only other point of view of which it is susceptible, namely, that it was simulated and entered into for the purpose of defrauding creditors, there is equally as fatal an objection to the plaintiff’s right of recovery. They do not show they were creditors at the time the conveyance was made.” 4 La. 142.
In the case of Brown v. Ferguson, Judge Mathews says :
“ The only question which remains to be settled, is whether those who were not creditors at that time, can legally claim the revocation and rescission of that sale, as fraudulent in relation to their rights. On the ground of simulation alone, without consequent fraud on the rights of the creditors, it is believed that they would have no just claim to have the contract annulled, as between the apparent vendor and vendee. It may be laid down as a general rule, that acts by which a debtor alienates his property, can only be considered as fraudulent against creditors who are such at the time of the alienation. Tet future creditors may be considered as being injured by such alienations, and have a right to cause them to be annulled, if they were made with the intention to provide the means of defrauding such creditors.” 4 La. 259.
It appears from these decisions that there is no difference between simulated sales and fraudulent sales, as to the right of future creditors to cause them to be set aside, and that in all cases, the remedy of the future creditor is by an action of nullity.
*180It also appears from those decisions, that the jurisprudence, upon the subject of the right of future creditors to annul contracts made at a time before their debts accrued, is the same under the present Code, that it was under the Code of 1S08, and also under the Spanish and Roman laws.
I know of no authority or precedent to support the legality of the seizure made in this case — but on the contrary, the authorities are numerous, that the future creditor’s only remedy is by action to annul the contract or sale.
It is, therefore, my opinion, that the injunction should be perpetuated, reserving to the defendant his action of nullity.
Merrick, O. J., concurred in this opinion.